UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-1302



BARBARA GAMBLE,

                                             Plaintiff - Appellant,

         versus


UNITED PARCEL SERVICE, INCORPORATED,

                                              Defendant - Appellee,

         and

RICHARD MINUTELLA,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
96-664-CCB)


Submitted:   August 29, 1997           Decided:   September 24, 1997


Before HALL, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Norris C. Ramsey, Sherrie T. Howell-Young, NORRIS C. RAMSEY, P.A.,
Baltimore, Maryland, for Appellant. Emmett F. McGee, Jr., Patricia
A. Sumner, PIPER & MARBURY, L.L.P., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Barbara Gamble appeals the district court's order denying her

motion, filed under Fed. R. Civ. P. 60(b)(6), to alter or amend the
court's previous order granting summary judgment to her former

employer and dismissing her employment discrimination action. We

have reviewed the record and the district court's opinion and find

that the district court did not abuse its discretion in denying the

Rule 60(b) motion. See In re Burnley, 988 F.2d 1, 3 (4th Cir. 1992)
(holding that in an appeal from a Rule 60(b) denial, the appellate

court may not review the merits of the underlying orderCit may only

review the denial of the 60(b) for an abuse of discretion). Accord-

ingly, we affirm. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2